Title: From Alexander Hamilton to Ebenezer Stevens, 21 February 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            N York Feby. 21st. 1800
          
          I have received your letter of yesterday.
          I had thought that I had given you a written direction relative to the Clothing for the Artillery; but upon examining my files I do not find any—I will recollect however your shewing me a written letter from the Secy. of War relative to Clothing on the subject, and my giving you authority to procure Clothing, but to What extent my memory does not inform me, but I remember know it was my disposition at the time from the wants of the troops, and the no probability of a deficiency in the supplies to go as far as the letter of the Secretary would warrant. I make no doubt that you conformed strictly to my directions—This letter you can send to the War Department, and it will, I presume, obviate all difficulties in the settlement of your accounts—
          Enclosed is the account you sent me—
          General Stevens
        